—Judgment, Supreme Court, New York County (Richard Failla, J.), entered November 4, 1991, convicting defendant, after a trial by jury, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of imprisonment of 6 to 12 years, unanimously reversed, on the law, and the matter remanded for a new trial.
The prosecution does not contest that the police officer’s scratch notes concerning defendant’s arrest were Rosario material (see, People v Wallace, 76 NY2d 953). Moreover, there was no showing that the notes had been substantially incorporated into the typewritten complaint report which was provided to defendant and no showing that the notes were routinely destroyed after comparison to such typewritten copy *701(cf., People v Boyd, 189 AD2d 433, 438-440, lv denied 82 NY2d 714; People v Hyde, 172 AD2d 305, lv denied 78 NY2d 1077). Under these circumstances, and since the notes contained a narrative of the events leading to defendant’s arrest, which related directly to the primary issues contested at trial, defendant adequately demonstrated that he had been prejudiced by their loss or destruction to render the court’s failure to impose any sanction reversible error (People v Wallace, supra; People v Martinez, 71 NY2d 937, 940). Concur—Sullivan, J. P., Carro, Ellerin, Asch and Tom, JJ.